Title: To George Washington from John Sevier, 25 December 1798
From: Sevier, John
To: Washington, George



Sir
Knoxville [Tenn.] 25th December 1798

I am in suspense as to the probable, or improbability of being called into the Army, a Station I would prefer to Any other that, of being in arms to defend an injured and Grossly insulted Country. Being Under Such impressions, I hope I shall be Neither thought ambitious or restless as to appointment, filling at present the most honorable, my Countrymen have in their power to confer; Nevertheless, permit me sir, through the Small acquaintance I have had the honor to Cultivate With your Excellency, to solicit Your interest in being brought forward if any Vacancy Should present itself; into the Army of the United States: provided; You should deem me adequate to Such a task.
Should I be so happy as to Merit your patronage, I flatter myself neither you nor My Country, would have any Occasion to regret.

Nothing of moment have transpired in this Quarter. A Military ardor & Spirit Warmly diffuses itself throughout the State of Tennessee, And As Many as six companies of Cavalry have tendered their Services, When ever called upon, Who are composed of such men, as Would in My opinion do honor to any Army in the Universe. I have the honor to be sir With sincere and very Great esteem Your Excellencys Mo. Obedt And Hbl. Servt

John Sevier

